 

--------------------------------------------------------------------------------

Exhibit 10.3
 


CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE


This CONFIDENTIAL SEVERANCE AND RELEASE AGREEMENT (hereinafter this “AGREEMENT”)
is made and entered into by and between Kenneth Keymer (hereinafter “Keymer”)
and NTN BUZZTIME, Inc. (hereinafter “NTN BUZZTIME”), and inures to the benefit
of each of NTN BUZZTIME’S current, former and future parents, subsidiaries,
related entities, employee benefit plans and their fiduciaries, predecessors,
successors, officers, directors, shareholders, agents, insurers, employees and
assigns, each of whom are intended third party beneficiaries of this AGREEMENT.


RECITALS


Keymer has separated from his/her employment with NTN BUZZTIME effective Friday,
April 30, 2010.


NTN BUZZTIME wishes to provide Keymer with certain benefits in connection with
his/her separation and in exchange for the covenants and promise set forth in
this AGREEMENT.


Keymer and NTN BUZZTIME also desire to permanently resolve any and all disputes,
claims and issues arising out of Keymer’s employment with NTN BUZZTIME or the
termination of that employment, as well as any and all other disputes, claims
and issues that exist or may exist.


AGREEMENT


Based on the foregoing facts and in consideration of the execution of this
AGREEMENT, the mutual covenants and promises contained in the following
paragraphs and for other good and valuable consideration, NTN BUZZTIME and
Keymer agree as follows:


1.           Consideration.  Provided that Keymer does not revoke this Agreement
as provided in Paragraph 9(e), NTN BUZZTIME will provide him/her with the
following consideration (collectively “Severance Benefits”):
 
 
a.
NTN BUZZTIME shall pay to Keymer a sum of $34,615.39, less federal and state tax
withholdings calculated in accordance with federal and state severance taxation
guidelines and authorized deductions (using the same formula as such
withholdings and deductions that were withheld during Keymer’s employment).  The
payment identified above shall not be paid immediately or in one lump
sum.  Instead, the payments shall be made biweekly in accordance with NTN
BUZZTIME’s regular pay dates. The first payment will be made on the next regular
pay date once the Agreement is effective in accordance with Section 2 below.

 
 
b.
NTN BUZZTIME shall accelerate vesting of 93,750 options related to the Option
Agreement dated July 27, 2009.

 
 
c.
Keymer acknowledges that he/she would not otherwise be entitled to the
Separation Benefits in this section were it not for the covenants, promises and
releases set forth in this AGREEMENT.

 

 
Page 1 of 6

--------------------------------------------------------------------------------

 

2.           Effective Date.  This AGREEMENT shall be effective on the eighth
day after the date on which Keymer executes it, so long as he/she has not
exercised his/her right of revocation as described in Paragraph 9(e) below.
 
3.           Acknowledgment of Compensation Received.  Keymer represents and
acknowledges that, prior to the date of his/her execution of this AGREEMENT,
he/she has received from NTN BUZZTIME any and all wages, benefits and other
compensation due and owing to him/her as a result of his/her employment with NTN
BUZZTIME, including without limitation any and all accrued but unused paid time
off.
 
4.           Exercise of Vested Stock Options.  Keymer acknowledges and agrees
that any stock option benefits he/she is entitled to and any rights he/she may
have to exercise vested stock options are governed by the 2004 Performance
Incentive Plan.
 
5.           Tax Liability and Representations. Keymer agrees that NTN BUZZTIME
has made no representations to him/her regarding the tax consequences of the
Severance Benefits and that he/she has not relied upon any such representations
in entering into this Agreement.   Keymer agrees to pay all federal or state
taxes, if any, which are required by law to be paid with respect to the
Severance Benefits except those amounts withheld by NTN BUZZTIME in accordance
with Paragraph 1(a).  Keymer further agrees to indemnify and hold NTN BUZZTIME,
its predecessors, and its current and former officers, directors, employees,
attorneys, representatives, successors and assigns harmless from any claims,
demands, deficiencies, levies, assessments, executions, judgments or recoveries
by any governmental entity against NTN BUZZTIME, or any of the foregoing persons
or entities, for any amounts claimed due on account of his/her receipt for the
Severance Benefits or pursuant to claims made under any federal or state tax
laws.
 
6.           Return of NTN BUZZTIME Equipment.  Keymer represents that he/she
will return no later than April 30, 2010 any and all equipment except for his
current laptop and docking station, other computers, PDAs, cell phones, keys,
documents, notebooks, memoranda, reports, files, books, correspondence,
financial statements, contact lists and other materials in his/her possession,
which are the property of NTN BUZZTIME.
 
7.           Keymer's General Release. In exchange for the consideration
provided by this AGREEMENT and except for those obligations created by or
arising out of this AGREEMENT, Keymer’s, on his/her own behalf and behalf of
his/her descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, to the fullest extent permitted by law releases
and discharges NTN BUZZTIME, its divisions, subsidiaries, parents, or affiliated
partnerships and corporations, past and present, and each of them, as well as
its and their directors, officers, shareholders, partners, representatives,
attorneys, assignees, successors, agents, insurers, and employees, past and
present, and each of them (individually and collectively, “Releasees”), from and
with respect to any and all claims, rights, obligations, demands, actions,
liabilities and causes of action of any kind or nature whatsoever, known or
unknown, suspected or unsuspected (collectively, “Claim” or “Claims”), arising
out of or in any way connected with Keymer’s employment, termination of
employment, and any other relationship with, interest in or separation from NTN
BUZZTIME which may be raised pursuant to any law, constitution, statute,
regulation or any common law theory, whether in tort, contract, equity or
otherwise and regardless of the type of damages or recovery sought.  This
release includes, without limiting the foregoing, any and all Claims for
severance pay, stock, stock options or stock option benefits, profit sharing,
bonus or similar benefit, sick leave, pension, retirement, vacation pay, life
insurance, health or medical insurance (except as otherwise specified herein) or
any other fringe benefit, or disability, or any other Claims resulting from any
act or omission by or on the part of Releasees committed or omitted prior to the
date of this AGREEMENT.   This release also includes, without limiting the
generality of the foregoing, any Claim under Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Occupational Safety and
Health Act, the Colorado Antidiscrimination Act,  Sarbanes Oxley, Securities and
Exchange Commission rules or any other federal, state or local law, regulation,
ordinance, public policy, contract, tort or common law claim.  This Release also
does not preclude Keymer from filing suit to challenge the Company’s compliance
with the waiver requirements of the Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, or filing a charge with the
Equal Employment Opportunity Commission (“Commission”).  However, Keymer is
waiving any claim she may have to receive monetary damages in connection with
any Commission proceeding concerning matters covered by this Release. Claims not
covered by the release provisions of this AGREEMENT are: (i) claims for
unemployment insurance; (ii) claims for worker’s compensation benefits and/or
(iii) any other claims that may not be released by private agreement.
 

 
Page 2 of 6

--------------------------------------------------------------------------------

 

8.           Representation of No Pending Actions.  Keymer represents that
he/she has not filed any complaint, claims or actions against NTN BUZZTIME, its
officers, agents, directors, supervisors, employees, or representatives with any
state, federal or local agency or court, and that he/she will not file do so at
any time hereafter except as allowed by Paragraph 7 and that if any agency or
court assumes jurisdiction of any such complaint, claim or action against NTN
BUZZTIME or any of its officers, agents directors, or employees, Keymer will
direct that agency or court to withdraw from or dismiss with prejudice the
matter where necessary for compliance with Paragraph 7.
 
9.           Acknowledgment of Rights and Waiver of Claims Under the Age
Discrimination in Employment Act (“ADEA”).  Keymer expressly acknowledges and
agrees that:
 
 
a.
He/She has had the opportunity of a full forty-five (45) days within which to
consider this Agreement before signing it although he/she may by his/her own
choice execute this Agreement earlier.

 
 
b.
In return for this AGREEMENT, Keymer will receive consideration, i.e., something
of value, beyond that to which he/she was already entitled before entering into
this AGREEMENT.

 
 
c.
He/She was advised and is hereby advised in writing by this AGREEMENT to consult
with an attorney of his/her choice before signing this AGREEMENT;

 
 
d.
He/She has been provided information, attached to this AGREEMENT as Attachment
A, a list of all individuals within the same job classification or
organizational unit affected by the business reorganization.

 
 
e.
Keymer was informed, and is informed in this writing, that he/she has seven (7)
days following the date he/she executes this AGREEMENT in which to revoke
it.  Keymer may revoke this AGREEMENT only by giving NTN BUZZTIME formal,
written notice of his/her revocation, addressed to:  Shannon Kehle, NTN
Buzztime, Inc., 5966 La Place Court, Suite 100, Carlsbad, CA 92008.

 

 
Page 3 of 6

--------------------------------------------------------------------------------

 

 
f.
He/She acknowledges and understands that this AGREEMENT shall not be effective
until the date upon which the revocation period expires, which is the Effective
Date set forth in Paragraph 2.

 
 
g.
He/She specifically releases and waives NTN BUZZTIME from all rights and claims
which Keymer may have under the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended by the Older Workers Benefits Protection Act, which arose
prior to the execution of this AGREEMENT, including but not limited to, any
claim relating to Keymer’s separation. He/she understands that any rights or
claims under the Age Discrimination in Employment Act of 1967 that may arise
after the date this AGREEMENT is signed are not waived.

 
10.           Severability. Keymer agrees that if any provision of the release
given by him/her under this AGREEMENT or any other provision of this AGREEMENT
is found to be unenforceable, it will not affect the enforceability of the
remaining provisions and all remaining provisions shall be enforced and
enforceable to the fullest extent permitted by law.
 
11.           Confidentiality of This Agreement. Keymer promises and agrees
that, unless required by law, he/she will not disclose to others and will keep
confidential both the fact of and the terms of this AGREEMENT, including the
amounts referred to and terms set forth in this AGREEMENT, except that he/she
may disclose this information to his/her spouse and to his/her attorneys,
accountants and other professional advisors to whom the disclosure is necessary
to accomplish the purposes for which Keymer has consulted such professional
advisors.  Prior to the disclosure of any information required to be held
confidential by Keymer, Keymer shall provide prompt, written notice to NTN
BUZZTIME of such requested or contemplated disclosure, shall permit NTN BUZZTIME
adequate opportunity to oppose such disclosure if it chooses to do so, and shall
participate reasonably with NTN BUZZTIME to limit or preclude the disclosure of
any such confidential information.
 
12.           Promise to Maintain Confidentiality of Confidential Information.
Regardless of whether Keymer accepts this AGREEMENT, Keymer shall continue to
maintain the confidentiality of all confidential and proprietary information of
NTN BUZZTIME as required by the Confidentiality and Work for Hire Agreement,
which remains in effect after the date of the termination of his/her employment,
executed by him/her in favor of NTN BUZZTIME.
 
13.           No Admission of Liability. The parties agree that this AGREEMENT,
and performance of the acts required by it, does not constitute an admission of
liability, culpability, negligence or wrongdoing on the part of anyone, and will
not be construed for any purpose as an admission of liability, culpability,
negligence or wrongdoing by any party and/or by any parties’ current, former or
future parents, subsidiaries, related entities, predecessors, successors,
officers, directors, shareholders, agents, insurers, employees and assigns.  NTN
BUZZTIME specifically disclaims any liability to Keymer or any other person, for
any alleged violation of the rights of Keymer or any person, or for any alleged
violation of any order, law, statute, duty or contract on the part of NTN
BUZZTIME, its employees or agents or related companies or their employees or
agents.
 
14.           Non-Disparagement.  In consideration for the benefits to be
provided to him/her pursuant to this AGREEMENT, Keymer agrees that he/she shall
not disparage NTN BUZZTIME, or its officers, directors, and employees, or any
other Releasee, past or present.
 

 
Page 4 of 6

--------------------------------------------------------------------------------

 

15.           Enforcement. It is further understood and agreed that if, at any
time, a violation of any term of this AGREEMENT is asserted by any party hereto,
that party shall have the right to seek specific performance of that term and/or
any other necessary and proper relief, including but not limited to damages,
from any court of competent jurisdiction, and the prevailing party shall be
entitled to recover its reasonable costs and attorneys’ fees.
 
16.           Integrated Agreement. This instrument constitutes and contains the
entire agreement and understanding concerning Keymer’s employment and the other
matters addressed.  The parties intend it as a complete and exclusive statement
of the terms of their AGREEMENT.  Except with respect to the existing and
continuing obligations imposed upon Keymer by the other agreements he/she has
executed in favor of NTN BUZZTIME which remain effective after the termination
of Keymer’s employment, including the Confidentiality and Work for Hire
Agreement and the 2004 Performance Incentive Agreement, this AGREEMENT
supersedes and replaces all prior negotiations and agreements, proposed or
otherwise, whether written or oral, between the parties concerning the subject
matters herein.  This is a fully integrated document.
 
17.           Non-Transfer of Released Matters.  Keymer warrants and represents
that he/she has not heretofore assigned or transferred to any person any
released matter or any part or portion thereof, and Keymer shall defend,
indemnify and hold harmless NTN BUZZTIME and any Releasee from and against any
claim (including the payment of attorneys’ fees and costs actually incurred
whether or not litigation is commenced) based on or in connection with or
arising out of any such assignment or transfer made, purported or claimed.
 
18.           Waiver, Amendment and Modification of AGREEMENT. The parties agree
that no waiver, amendment or modification of any of the terms of this AGREEMENT
shall be effective unless in writing and signed by all parties affected by the
waiver, amendment or modification. No waiver of any term, condition or default
of any term of this AGREEMENT shall be construed as a waiver of any other term,
condition or default.
 
19.           Governing Law.  This AGREEMENT shall be interpreted, construed,
governed and enforced in accordance with the laws of the State of Colorado.
 
20.           Counterparts. This AGREEMENT may be signed in counterparts as
though signed as one document.  Signatures provided by facsimile and by
electronic scan shall have the same force and effect as original signatures.
 
[Signatures Provided on Following Page]
 

 
Page 5 of 6

--------------------------------------------------------------------------------

 

21.           Voluntary Execution. The parties hereby acknowledge that they have
read and understand this AGREEMENT and that they sign this AGREEMENT voluntarily
and without coercion.
 
IN WITNESS WHEREOF, the parties have executed this AGREEMENT on the respective
dates set forth below:
 


Dated: April 30, 2010
/s/ Kenneth Keymer
 
Kenneth Keymer
         
NTN BUZZTIME, INC.
       
Dated:    April 30, 2010
/s/ Shannon Kehle
 
Shannon Kehle
 
Vice President Human Resources



 
 
 
 
 
 
 
 
 

Page 6 of 6

--------------------------------------------------------------------------------